



HARTE HANKS, INC.
RESTRICTED STOCK AWARD AGREEMENT
To: Frank M. Grillo
 
Date of Grant: October 28, 2015
 
 
 
Number of Shares: 13,145
 
 

HARTE HANKS, INC. (the “Company”), is pleased to grant you, as an inducement
material to your entry into employment with the Company, a restricted stock
award (the “Restricted Stock Award”) with respect to a number of shares of Stock
(as defined below), subject to the terms and conditions set forth in this
Restricted Stock Award Agreement (this “Agreement”). The grant of the Restricted
Stock Award is specifically conditioned upon (i) the approval of this grant to
you by the Board (as defined below), and (ii) the execution by you of this
Agreement, agreeing to all of the terms and conditions set forth herein. The
Date of Grant and the number of shares of Stock subject to this Restricted Stock
Award are stated above. The Restricted Stock Award is not governed by the
Harte-Hanks, Inc. 2013 Omnibus Incentive Plan, 2005 Omnibus Incentive Plan or by
any other equity compensation plan of the Company (or of any of its affiliates).
Instead, this Restricted Stock Award is made outside of any equity compensation
plan of the Company (or any of its affiliates), as an inducement contemplated by
Section 303A.08 of the New York Stock Exchange Listed Company Manual. No payment
is required for the Stock that you receive pursuant to this Restricted Stock
Award.
This Agreement sets forth the terms of the agreement between you and the Company
with respect to the Restricted Stock Award. By accepting this Agreement, you
agree to be bound by all of the terms hereof.
1.Definitions. Unless otherwise defined herein, as used in this Agreement, the
following terms have the meanings set forth below:
(a)“Board” means the board of directors of the Company.
(b)“Change in Control” means the first day that any one or more of the following
conditions shall have been satisfied:
(i)the acquisition of any outstanding voting securities by any person, after
which such person (as the term is used for purposes of Section 13(d) or 14(d) of
the Exchange Act) has beneficial ownership (within the meaning of Rule 13d-3
promulgated under the Exchange Act) of 50% or more of the then outstanding
voting securities of the Company; provided, however, that for purposes of this
definition, the following acquisitions shall not constitute a Change in Control:
(A) any acquisition directly from the Company, (B) any acquisition by the
Company, (C) any acquisition by any employee benefit plan (or related trust)
sponsored or maintained by the Company or any company controlled by, controlling
or under common control with the Company, or (D) any acquisition by any
corporation pursuant to a transaction that complies with Sections (iii)(A) and
(iii)(B) of this definition;
(ii)individuals who, as of the Date of Grant, constitute the Board of Directors
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to the Date of Grant, whose election, or nomination for election by
the Company’s stockholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a person other than the Board;
(iii)consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving the Company, or the
acquisition of assets or stock of another entity by the Company or any of its
subsidiaries (each, a “Business Combination”), in each case unless (A) the
stockholders of the Company immediately prior to such Business Combination
beneficially own, directly or indirectly, more than 50% of the combined voting
power of the outstanding voting securities of the entity resulting from such
Business Combination (including, without limitation, an entity that, as a result
of such transaction, owns the Company or all or substantially all of the
Company’s assets either directly or through one or more subsidiaries), and (B)
at least a majority of the members of the board of directors of the corporation
resulting from such Business Combination were members of the Incumbent Board at
the time of the execution of the initial agreement or of the action of the Board
providing for such Business Combination; or
(iv)approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.     





--------------------------------------------------------------------------------





(c)“Change in Control Severance Agreement” means that certain Change in Control
Severance Agreement by and between the Company and you, effective on or about
October 26, 2015, as may be amended from time to time with your consent.
(d)“Code” means the Internal Revenue Code of 1986, as amended.
(e)“Committee” means the Compensation Committee of the Board.
(f)“Date of Grant” means the date designated as such on the first page of this
Agreement.
(g)“Exchange Act” means the Securities Exchange Act of 1934, as amended.
(h)“Fair Market Value” means with respect to Stock, as of any date, the closing
price of a share of Stock on the New York Stock Exchange for the last trading
day prior to that date. If no such prices are reported, then Fair Market Value
shall mean the average of the high and low sale prices for the Stock (or if no
sale prices are reported, the average of the high and low bid prices) as
reported by the principal regional stock exchange, or if not so reported, as
reported by Nasdaq or a quotation system of general circulation to brokers and
dealers; provided, however, that with respect to same day sales, Fair Market
Value shall mean the per share price actually paid for shares of Stock in
connection with such sale.
(i)“Stock” means the Company’s $1.00 par value per share voting common stock, or
any other securities that are substituted therefor.
2.Vesting. The shares of Stock subject to this Restricted Stock Award vest and
become non-forfeitable (a) in three installments of equal amount (subject to
whole-share rounding), with one such installment vesting on each of the first
three anniversaries of the Date of Grant; provided that you are still employed
by the Company on each applicable vesting date, (b) upon your death,
“Disability” (as such term is defined in the Change in Control Severance
Agreement) prior to your termination of employment, or (c) pursuant to the terms
of the Change in Control Severance Agreement. Other than pursuant to the terms
of the Change in Control Severance Agreement, if your employment terminates
prior to the date the Stock vests all unvested Stock shall be forfeited at the
time of such termination. In addition, if you fail to satisfy the applicable
requirements of the Change in Control Severance Agreement (including the
delivery of an irrevocable release), shares which would otherwise vest pursuant
to the Change in Control Severance Agreement shall be forfeited.
3.Restricted Shares. The shares of Stock you receive under this Agreement will
be considered “Restricted Shares” until they vest. You may not sell, transfer,
pledge or otherwise dispose of, make any short sale of, grant any option for the
purchase of or enter into any hedging or similar transaction with the same
economic effect as a sale, any Restricted Shares. The Restricted Shares are also
restricted in the sense that they may be forfeited to the Company. Stock that
vests in accordance with the vesting schedule set forth in Section 2 above will
no longer be considered Restricted Shares.
4.Stock Certificates. Your Restricted Shares will be held for you by the Company
in book entry form at its transfer agent until it vests, after which you may
request transfer or issuance of a certificate. If you receive a stock
certificate evidencing the grant of the Restricted Shares, the Committee may in
its sole discretion require one or more of the following methods of enforcing
the restrictions referred to in Section 3: (a) placing a legend on the stock
certificates referring to the restrictions, (b) requiring you to keep the stock
certificates, duly endorsed, in the custody of the Company while the
restrictions remain in effect, or (c) requiring that the stock certificates,
duly endorsed, be held in the custody of a third party while the restrictions
remain in effect.
5.Privileges of a Stockholder. From and after the time the Restricted Shares are
issued in your name, you will be entitled to all the rights of absolute
ownership of the Restricted Shares, including the right to vote those shares and
to receive dividends thereon if, as, and when declared by the Board, subject,
however, to the terms, conditions and restrictions set forth in this Agreement;
provided, however, that each dividend payment will be made no later than the
60th day following the date such dividend payment is made to stockholders
generally.
6.Conditions. Notwithstanding any provision of this Agreement to the contrary,
the issuance of Stock (including Restricted Shares) will be subject to
compliance with all applicable requirements of federal, state, or foreign law
with respect to such securities and with the requirements of any stock exchange
or market system upon which the Stock may then be listed. No Stock will be
issued hereunder if such issuance would constitute a violation of any applicable
federal, state, or foreign securities laws or other law or regulations or the
requirements of any stock exchange or market system upon which the Stock may
then be listed. The Company may require you, as a condition of receiving the
Stock, to give written assurances in substance and form satisfactory to the
Company and its counsel to the effect that you are acquiring the Stock subject
to the Restricted Stock Award for your own account for investment and not with
any present intention of selling or otherwise distributing the same, and to such
other effects as the Company deems necessary or appropriate to comply with
federal and applicable state securities laws.





--------------------------------------------------------------------------------





7.Change in Capital Structure. In the event that the Board determines that any
dividend or other distribution (whether in the form of cash, Stock, other
securities or other property), recapitalization, reclassification, stock split,
reverse stock split, reorganization, merger, consolidation, split-up, spin-off,
combination, repurchase, liquidation, dissolution or sale, transfer, exchange or
other disposition of all or substantially all of the assets of the Company, or
exchange of Stock or other securities of the Company, issuance of warrants or
other rights to purchase Stock or other securities of the Company, or other
similar corporate transaction or event including a Change in Control, in the
Board’s sole discretion, affects the Stock such that an adjustment is determined
by the Board to be appropriate in order to prevent dilution or enlargement of
the benefits or potential benefits intended to be made available under this
Agreement, then the Board shall direct the Committee to, in such manner as it
determines is equitable, adjust any or all of the number and kind of shares of
Stock (or other securities or property) subject to the Restricted Stock Award;
provided that no such adjustment shall be affected if it would cause the
Restricted Stock Award to become subject to Section 409A of the Code. This
Agreement shall not in any way affect or restrict the right or power of the
Company or the stockholders of the Company to make or authorize any adjustment,
recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of stock or of options, warrants or rights to purchase stock or of bonds,
debentures, preferred or prior preference stocks whose rights are superior to or
affect the Stock or the rights thereof or which are convertible into or
exchangeable for Stock, or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.
8.Extraordinary Events. In the event of any transaction or event described in
Section 7 or any unusual or nonrecurring transaction or event affecting the
Company, any affiliate of the Company or the financial statements of the Company
or any affiliate, or of changes in applicable laws, regulations or accounting
principles occurs, including any Change in Control, the Board, in its sole and
absolute discretion, and on such terms and conditions as it deems appropriate,
is hereby authorized to direct the Committee to take any one or more of the
following actions whenever the Board determines that such action is appropriate
in order to prevent dilution or enlargement of the benefits or potential
benefits intended to be made available under this Agreement, to facilitate such
transactions or events or to give effect to such changes in laws, regulations or
principles:
(a)To provide for the cancellation of the Restricted Stock Award in exchange for
an amount of cash equal to the amount that could have been attained upon the
realization of your rights had the Restricted Stock Award been fully vested
(including an amount equal to zero if no cash could have been so attained or
realized);
(b)To provide that the Restricted Stock Award cannot vest after such event;
provided, however, that no action shall be taken pursuant to this clause (b)
without your consent, which consent shall not be unreasonably withheld;
(c)To provide that such Restricted Stock Award shall be vested and
nonforfeitable as to all shares covered thereby and that all restrictions with
respect thereto shall lapse, notwithstanding anything to the contrary herein;
(d)To provide that the Restricted Stock Award be assumed by the successor or
survivor corporation, or a parent or subsidiary thereof, or shall be substituted
for by similar options, rights or awards covering the stock of the successor or
survivor corporation, or a parent or subsidiary thereof, with appropriate
adjustments as to the number and kind of shares; and
(e)To make such other adjustments in the number and type of shares of Stock (or
other securities or property) subject to the Restricted Stock Award; provided
that no such adjustment shall be affected if it would cause the Restricted Stock
Award to become subject to Section 409A of the Code.
9.Authority of the Committee. This Agreement and the Restricted Stock Award
granted hereunder shall be administered by the Committee except to the extent
the Board elects to administer this Agreement and the Restricted Shares granted
hereunder, in which case references herein to the “Committee” shall be deemed to
include references to the “Board.” The Committee shall have the authority, in
its sole and absolute discretion, to (i) adopt, amend, and rescind
administrative and interpretive rules and regulations relating to this
Agreement; (ii) accelerate the time of vesting of the Restricted Shares; (iii)
construe this Agreement and the Restricted Stock Award; (iv) make determinations
of the Fair Market Value of the Stock subject to this Agreement; (v) delegate
its duties under this Agreement to such agents as it may appoint from time to
time; (vi) terminate, modify, or amend this Agreement, provided that, no
amendment or termination may decrease your rights inherent in the Restricted
Stock Award prior to such amendment without your express written permission
except to the extent such amendment is necessary to comply with applicable laws
and regulations and to conform the provisions of this Agreement to any change
thereto; and (vii) make all other determinations, perform all other acts, and
exercise all other powers and authority necessary or advisable for administering
this Agreement, including the delegation of those ministerial acts and
responsibilities as the Committee deems appropriate. The Committee may correct
any defect, supply any omission, or reconcile any inconsistency in this
Agreement in the manner and to the extent it deems necessary or desirable to
carry the Agreement into effect, and the Committee shall be the sole and final
judge of that necessity or desirability. The determinations of the Committee on
the matters referred to in this Section 9 shall be final and conclusive.





--------------------------------------------------------------------------------





10.Section 16. Notwithstanding any other provisions of this Agreement, the grant
of this Restricted Stock Award shall comply with the applicable provisions of
Rule 16b-3 promulgated under the Exchange Act and shall be subject to any
additional limitations set forth in any applicable exemptive rule under Section
16 of the Exchange Act (including any amendment to Rule 16b-3) that are
requirements for the application of such exemptive rule. To the extent permitted
by applicable law, the Restricted Stock Award shall be deemed amended to the
extent necessary to conform to such applicable exemptive rule.
11.Withholding Taxes. No Stock will be released to you unless you have made
acceptable arrangements to pay any withholding taxes that may be due as a result
of receipt of this Restricted Stock Award or the vesting of the Stock you
receive under this Restricted Stock Award. These arrangements may include
withholding of Stock that otherwise would be released to you when the Restricted
Shares vest. The Fair Market Value of the Stock withheld (determined as of the
date when the taxes otherwise would have been withheld in cash) will be applied
as a credit against the taxes. Any provision of this Agreement to the contrary
notwithstanding, the Company may take such steps as it may deem necessary or
desirable for the withholding of any taxes which it is required by law or
regulation of any governmental authority, federal, state or local, domestic or
foreign, to withhold in connection with any shares subject hereto.
12.Notices. Any notice to be given under the terms of this Agreement shall be
deemed to have been duly given or made only if (i) delivered personally or by
overnight courier, (ii) delivered by facsimile transmission with answer back
confirmation, (iii) mailed (postage prepaid by certified or registered mail,
return receipt requested) (effective upon actual receipt), or (iv) delivered by
electronic communication to the address below. An electronic communication
(“Electronic Notice”) shall be deemed written notice for purposes of this letter
if sent with return receipt requested to the electronic mail address specified
by the receiving party. Electronic Notice shall be deemed received at the time
the party sending Electronic Notice receives verification of receipt by the
receiving party. The party receiving Electronic Notice may request and shall be
entitled to receive the notice on paper, in a non-electronic form
(“Non-electronic Notice”) which shall be sent to the requesting party within
five days after receipt of the written request for Non-electronic Notice. Either
party from time to time may change its address, facsimile number, electronic
mail address, or other information for the purpose of notices to that party by
giving written notice specifying such change to the other party hereto.
If to the Executive: at the most recent address reflected in the payroll records
of the Company
If to the Company:        Harte Hanks, Inc.
9601 McAllister Freeway, Suite 610
San Antonio, Texas 78216
Attention: General Counsel
Email: general.counsel@hartehanks.com
or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.
13.No Guarantee of Continued Service. You acknowledge and agree that the vesting
of Stock pursuant to the vesting schedule set forth in this Agreement is earned
only by continuing as an employee at the will of the Company (and not through
the act of being hired or being granted this Restricted Stock Award). You
further acknowledge and agree that this Agreement, the transactions contemplated
hereunder and the vesting schedule set forth herein do not constitute an express
or implied promise of continued employment for the vesting period, for any
period, or at all, and shall not interfere in any way with your right or the
right of the Company or any affiliate to dismiss you from employment, free from
any liability, or any claim under this Agreement, at any time with or without
cause.
14.Protection of Goodwill. You acknowledge that the Company is providing you
with this Restricted Stock Award in connection with and in consideration for
your promises and covenants contained herein. Specifically, in consideration for
the Restricted Stock Award, which you acknowledge provides a material incentive
for you to grow, develop and protect the goodwill and confidential and
proprietary information of the Company, you agree that the Restricted Stock
Award (itself and in combination with any other awards made to you) constitutes
independent and sufficient consideration for all non-competition,
non-solicitation and confidentiality covenants between you and the Company, and
agree and acknowledge that you will fully abide by each of such covenants. You
further acknowledge that your promise to fully abide by each of the protective
covenants referenced above is a material inducement for the Company to provide
you with the Restricted Stock Award.
15.Successors & Assigns. Subject to the limitations on the transferability of
this Restricted Stock Award and the Restricted Shares, this Agreement shall be
binding upon and inure to the benefit of the heirs, legal representatives,
successors and assigns of the parties hereto.
16.Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware, without giving
effect to any conflict of law provisions thereof, except to the extent Delaware
law is preempted by federal law. The obligation of the Company to sell and
deliver Stock hereunder is subject to applicable





--------------------------------------------------------------------------------





laws and to the approval of any governmental authority required in connection
with the authorization, issuance, sale, or delivery of such Stock.
17.Clawback. Pursuant to the Dodd-Frank Wall Street Reform and Consumer
Protection Act (the “Act”), the Stock subject to this Agreement shall not be
deemed fully earned or vested, even if distributed to you, if this Restricted
Stock Award or any portion thereof is deemed “incentive compensation” and
subject to recovery, or “clawback,” by the Company pursuant to the provisions of
the Act and any rules or regulations promulgated thereunder or by any stock
exchange on which the Company’s securities are listed (the “Rules”). In
addition, you hereby acknowledge that this Agreement may be amended as necessary
and/or shall be subject to any recoupment policies adopted by the Company to
comply with the requirements and/or limitations under the Act and the Rules, or
any other federal or stock exchange requirements, including by expressly
permitting (or, if applicable, requiring) the Company to revoke, recover and/or
clawback the shares of Stock issued pursuant hereto.
18.Other Benefits. The amount of any compensation deemed to be received by you
as a result of the receipt or vesting of this Restricted Stock Award will not
constitute “earnings” with respect to any other benefits provided to you by the
Company or an affiliate, including without limitation benefits under any
pension, profit sharing, life insurance or salary continuation plan.
19.Furnish Information. You shall furnish to the Company all information
requested by the Company to enable it to comply with any reporting or other
requirements imposed upon the Company by or under any applicable statute or
regulation. From time to time, the Board and appropriate officers of the Company
shall and are authorized to take whatever action is necessary to file required
documents with governmental authorities and other appropriate persons to make
shares of Stock available for issuance pursuant to this Agreement.
20.No Liability for Good Faith Determinations. The Company and the members of
the Committee and the Board shall not be liable for any act, omission or
determination taken or made in good faith with respect to this Agreement or the
Restricted Shares granted hereunder.
21.Execution of Receipts and Releases. Any payment of cash or any issuance or
transfer of shares of Stock or other property to you, or to your legal
representative, heir, legatee or distributee, in accordance with the provisions
hereof, shall, to the extent thereof, be in full satisfaction of all claims of
such persons hereunder. The Company may require you or your legal
representative, heir, legatee or distributee, as a condition precedent to such
payment or issuance, to execute a release and receipt therefor in such form as
it shall determine.
22.No Guarantee of Interests. Neither the Committee, the Board nor the Company
guarantees the Stock of the Company from loss or depreciation.
23.Company Records. Records of the Company or its affiliates regarding your
period of employment, termination of employment and the reason therefor, leaves
of absence, re-employment, and other matters shall be conclusive for all
purposes hereunder, unless determined by the Company to be incorrect.
24.Company Action. Any action required of the Company shall be by resolution of
its Board or by a person authorized to act by resolution of the Board.
25.Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.
26.Headings; Word Usage. The titles and headings of Sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof. Words used in the masculine shall apply to the feminine
where applicable, and wherever the context of this Agreement dictates, the
plural shall be read as the singular and the singular as the plural.
27.Fractional Shares. In no event may the Restricted Shares be adjusted for any
fractional shares. The Committee shall determine whether cash or other property
shall be issued or paid in lieu of such fractional shares or whether such
fractional shares or any rights thereto shall be forfeited or otherwise
eliminated.





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer as of the Date of Grant first above written.
HARTE HANKS, INC.
 
 
 
 
 
By:
 
/s/ Robert L. R. Munden
 
 
Robert L. R. Munden
 
 
Senior Vice President,
 
 
General Counsel & Secretary



ACKNOWLEDGED AND AGREED:
/s/ Frank M. Grillo
Frank M. Grillo








